Citation Nr: 1201858	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  10-32 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than June 29, 2009 for the grant of service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1956 to July 1958.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In November 2011, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran first filed a claim of entitlement to service connection for hearing loss in February 1994.  

2.  In June 1994, the RO denied service connection for hearing loss and mailed that decision and notice of the Veteran's procedural due process and appellate rights to the unrepresented Veteran's latest address of record.  

3.  VA did not receive timely notice of disagreement with the June 1994 rating decision.  

4.  Following the June 1994 denial of service connection for hearing loss, VA next received a claim of entitlement to service connection for hearing loss on June 29, 2009.  

5.  No evidence relevant to service connection for hearing loss was received by VA within one year of notice of the June 1994 denial of service connection for hearing loss.  

6.  Relevant service department records have not been added to the record since the June 1994 rating decision in which the RO denied service connection for hearing loss.  


CONCLUSIONS OF LAW

1.  The June 1994 rating decision, in which the RO denied service connection for hearing loss, is final.  38 U.S.C.A. § 7105(c) (West 2002).  

2.  The criteria for an effective date earlier than June 29, 2009 for grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (q)(2) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, service connection has been established for bilateral hearing loss, a disability rating has been assigned, and an effective date has been assigned.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2009.  The letter informed the Veteran of what evidence was required to substantiate the claim of entitlement to service connection for hearing loss and his and VA's respective duties for obtaining evidence.  That letter informed the Veteran that service connection for bilateral hearing loss had previously been denied in June 1994 and that new and material evidence was required to reopen the claim.  The RO informed him of the basis for that earlier denial and explained the term "new and material evidence."  The letter also informed him of the kind of evidence that was relevant to assigning a disability rating and an effective date in the event that service connection was established.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records and afforded the Veteran an adequate examination in September 2009.  In June 2010, the Veteran submitted an opinion from a private audiologist, dated in June 2009, as to the etiology of his hearing loss and a report of an audiology test from September 1996.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Effective date  

In his December 2009 notice of disagreement, the Veteran stated that he wanted an effective date of June 11, 1994 for service connection for hearing loss.  He explained as follows:  "I had a service connected hearing loss at that time.  When I made my application with my VA doctor.  I was not told what information I needed to provide for a service related disability.  I recently provided that information."  

During the November 2009 hearing, the Veteran testified that he had not filed a claim of entitlement to service connection for hearing loss prior to June 29, 2009.  November 2009 transcript at 2.  He testified that he had spoken to a VA physician in 1994 about service connection.  Id.  He testified that he had hearing loss in the 1960s, but when he asked the VA physician about service connection, in approximately March of 1994, the physician told him he was not eligible, and therefore he did not file a claim.  Id. at 3.  His representative informed him that according to the records there was a claim filed in 1994 and asked him if he ever received documentation from VA notifying him that the claim was denied.  Id. at 4.  The Veteran responded "[n]ot to my knowledge I did not and I just assumed it was all over after the doctor told me that I was ineligible."  Id.  His representative then asked "[a]nd so that would have been why you would not have appealed?"   The Veteran replied "[c]ertainly, I would have filed a claim if I knew I was supposed to."  Id.  

The Board will therefore address application of the law and regulations regarding appeals, finality of claim disallowances, and effective dates to the facts of this case.  

First, of record is a VA Form 21-526, Veteran's application for compensation and pension, date stamped as received by the RO in February 1994 and signed by the Veteran in January 1994.  He specifically indicated that the claim was made for compensation for hearing loss.  As this document is signed by the Veteran and date stamped as received by the RO, the Board finds it more probative than the Veteran's testimony that he did not file a claim for service connection for hearing loss in 1994.  This is because the claim has the aforementioned indices of reliability and the Veteran's recollection some 15 years later is subject to the effect of time on memory. 

Once the RO makes a determination as to a claim, it must mail to the claimant, and his or her representative if there is one, notice of the decision along with notice of the claimant's procedural due process and appellate rights.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. §§ 3.103(b)(1), 19.25 (2011).  

There is caselaw regarding the mailing of notice of a decision.  "There is a presumption of regularity under which it is presumed that government officials properly discharge their duties in good faith and in accordance with the law and governing regulations."  Kyhn v. Shinseki, 24 Vet. App. 228, 232 (2011).  This  presumption as to the mailing of notice is well established.  See Ashley v. Derwinski, 2 Vet. App. 308 (1992).  In order for the presumption to attach, VA must mail notice to the latest address of record.  Id. at 309.  If the appellant submits clear evidence that VA's mailing practices are nor regular or that regular practices were not followed, then the presumption is rebutted and the burden shifts to VA to demonstrate that the notice was mailed.  Id.  Although the presumption may be rebutted by clear evidence to the contrary, testimony from the claimant or his or her representative, does not, standing alone, rise to the level of clear evidence.  Id.  While Ashley  concerned the mailing of a Board decision, the same law applies to mailing of notice of an RO decision.  Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  

In a letter dated in June 1994 and addressed to the Veteran at the address that is indicated on the March 1994 VA Form 21-526, and is the same as his current address, the RO informed the Veteran that service connection for hearing loss had been denied because there was no showing in his service medical records of hearing loss and the evidence did not show that his hearing loss was the result of his military service.  Enclosed was a rating decision dated that same month in which the RO noted that the evidence considered was service medical records.  The letter included a copy of the Veteran's procedural due process and appellate rights.  

The June 1994 letter was addressed to the Veteran's latest address, it included the notice of his procedural due process and appellate rights.  Neither the June 1994 rating decision nor any other evidence of record shows that the Veteran was represented at that time.  The only evidence that the Veteran was not notified of the decision is his testimony and that testimony does not constitute the clear evidence necessary to rebut the presumption.  The Board therefore finds that the Veteran was provided with notice of the June 1994 disallowance of service connection for hearing loss and of his procedural due process and appellate rights.  

An appeal of an RO decision to the Board is initiated by the filing of a notice of disagreement.  38 U.S.C.A. § 7105(a).  Except in the case of simultaneously contested claims (which this is not) the notice of disagreement must be filed within one year from the date of mailing of result of the initial determination.  See 38 U.S.C.A. § 7105(b)(1); see also 38 C.F.R. §§ 20.200, 20.201, 20.302 (2011).  If a timely notice of disagreement is not filed, the determination becomes final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with Title 38 of the U.S. Code.  38 U.S.C.A. § 7105(c).  

The claims file is absent for any indication that VA received a notice of disagreement within one year of the mailing of the June 1994 decision.  Nor does the Veteran contend that he filed a notice of disagreement with that decision.  Therefore, the June 1994 rating decision became final.  

The next communication received by the RO after it mailed the June 1994 decision to the Veteran is a VA Form 21-526 claim of entitlement to service connection for hearing loss received June 29, 2009.  In the rating decision on appeal, the RO granted service connection for bilateral hearing loss and assigned a disability rating effective June 29, 2009.  

The requirements for reopening a finally disallowed claim are provided at 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156.  In general, new and material evidence is needed to reopen a claim that had been disallowed in a final determination.  38 C.F.R. § 3.156(a).  The requirements at 38 C.F.R. § 3.156(a) do not apply if VA receives and associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  38 C.F.R. § 3.156(c).  In the instant case, no such service department records were received after the June 1994 rating decision.  

The law regarding assignment of effective dates is found at 38 U.S.C.A. § 5110 and is implemented by regulation found at 38 C.F.R. § 3.400.  As provided by 38 U.S.C.A. § 5110(a), "unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  As provided by 38 U.S.C.A. § 5110(b)(1), "the effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefore is received within one year from such date of discharge or release."

Similarly, 38 C.F.R. § 3.400(a)(2) provides that, where service connection is established on a direct basis or by operation of a presumption the earliest effective date is the date VA receives the application, unless the application is received within one year after separation from service in which case the effective date can be as early as the day after the date that the veteran was separated from active service.  

In cases where a claim has previously been disallowed and service connection is granted based on new and material evidence, other than service department records, added to the record within the appeal period or prior to appellate decision, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).  Where a claim has been previously been disallowed, the disallowance has become final, and new and material evidence, other than service department records, is received after the appeals period or, if appealed, after the appellate decision has been issued, the effective date of service connection will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  

The claim that gave rise to the grant of service connection for bilateral hearing loss was the claim received on June 29, 2009.  Evidence added to the record after the June 1994 rating decision included VA treatment records, a VA compensation and pension examination, and evidence from a private audiologist.  None of the evidence added to the claims file after the June 1994 decision consisted of service department records.  None of the evidence after the June 1994 decision consisted of VA treatment records created prior to 1999.  There was no relevant evidence added to the record within the period to appeal the June 1994 decision.  Therefore the applicable regulatory provision for assigning an effective date for service connection for bilateral hearing loss is 38 C.F.R. § 3.400 (q)(2).  As the date of receipt of the claim of interest was June 29, 2009, that is the earliest possible effective date.  

For the reasons just stated, the Board finds that the preponderance of evidence shows that the earliest allowable effective date for grant of service connection for bilateral hearing loss is June 29, 2009.  Hence, the appeal must be denied.  There is 

(CONTINUED ON NEXT PAGE)

no reasonable doubt to be resolved as to this matter.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than June 29, 2009 for the grant of service connection for bilateral hearing loss is denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


